        1:18-cv-01414-JES-JEH # 6          Page 1 of 3                                                E-FILED
                                                               Wednesday, 06 February, 2019 12:56:12 PM
                                                                           Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                 PEORIA DIVISION

CHRISTOPHER W. BAHAN,                          :    Case No. 1:18-CV-01414-JES-JEH
                                               :
              Plaintiff,                       :
                                               :
v.                                             :
                                               :
CNH INDUSTRIAL AMERICA LLC,                    :
                                               :
              Defendant.                       :
                                               :
                                               :
                                               :

 DEFENDANT CNH INDUSTRIAL AMERICA LLC’S CERTIFICATE OF INTEREST

       The undersigned, counsel of record for CNH Industrial America LLC, Defendant,

furnishes the following in compliance with Rule 11.3 of this Court.

       1)     The full name of every party or amicus the attorney represents in this case:

              CNH Industrial America LLC

       2)     If such party or amicus is a corporation: (a) its parent corporation, if any; and (b)

              a list of the corporate stockholders which are publicly held companies owning 10

              percent or more of the stock of the party or amicus if it is a publicly held

              company:

              CNH Industrial America LLC is a privately held Delaware limited liability

              company whose sole member is Case New Holland Industrial, Inc. Case New

              Holland Industrial, Inc. is a Delaware corporation whose sole shareholder is CNH

              Industrial U.S. Holdings Inc. CNH Industrial U.S. Holdings Inc. is a Delaware

              corporation and a wholly owned subsidiary of CNH Industrial N.V. which is a

              Netherlands public limited liability company with its principal office in the
        1:18-cv-01414-JES-JEH # 6          Page 2 of 3



              United Kingdom. CNH Industrial N.V.'s common shares are listed on the New

              York Stock Exchange and the Mercato Telematico Azionario, organized and

              managed by the Borsa Italiana S.p.A. CNH Industrial N.V. qualifies as a “foreign

              private issuer” under the U.S. federal securities laws.

       3)     The name of all law firms whose partners or associates appear for a party or are

              expected to appear for a party in the case:

              Frost Brown Todd LLC and Davis & Campbell L.L.C.

Date: February 6, 2019                         Respectfully submitted,

                                                FROST BROWN TODD LLC

                                                By: /s/ Jennifer A. Rulon
                                                   Jennifer A Rulon
                                                   FROST BROWN TODD LLC
                                                   9277 Centre Pointe Drive, Suite 300
                                                   West Chester, OH 45069
                                                   (513) 870-8219
                                                   Fax: (513) 870-0999
                                                   jrulon@fbtlaw.com

                                                    Attorneys for CNH Industrial America LLC




                                                2
          1:18-cv-01414-JES-JEH # 6         Page 3 of 3



                                   CERTIFICATE OF SERVICE
         I hereby certify that on February 6, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following:

         Dawn L. Wall
         COSTIGAN & WOLLRAB, P.C.
         308 East Washington Street
         P.O. Box 3127
         Bloomington, IL 61702
         dwall@cwlawoffice.com

                                                      /s/ Jennifer A. Rulon
                                                     Jennifer A. Rulon



LR06631.0655309 4813-2867-9047v1




                                                3
